EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the specification, pgs. 10-11 [0035], please rewrite the sentence as follows:
-- Every time water is changed, each vegetable is placed to another angle and changed to another face as the face of the water, and this flip is done every time after we change water and is unlike the violence when washing clothes in the washing, any other equivalent transformation and the inevitable association revelation in this technique violates “infringement by equivalents” in doctrine of equivalents”.--

In the specification, page 4 [0016], please replace the phrase “no matter how many times been washed” with the following:”
--no matter how many times the vegetables have been washed--.

In Claim 25, at line 15, after the phrase “during the operation;” please insert the following:
--wherein--.
In Claim 25, at line 16, after the phrase “agitates the washing water in the washing bucket and” please replace the word “make” with the following:
--makes--.
In Claim 25, at line 28, please replace the phrase “the drainage” with the following:
--a drainage--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA N. CAMPBELL whose telephone number is (571)270-7382.  The examiner can normally be reached on Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/N.N.C/Examiner, Art Unit 1714                                                                                                                                                                                                        

/NATASHA N CAMPBELL/Examiner, Art Unit 1714